Title: To Alexander Hamilton from Isaac Ledyard, [28 January 1791]
From: Ledyard, Isaac
To: Hamilton, Alexander



[Philadelphia, January 28, 1791]

I am afraid that my parting words with you yesterday might possibly convey a meaning wch. I did not wish, my tongue allways serving me as a faulty interpreter. It forces me to trouble you with following explanation.
It had been suggested to me that the controul of our finances was wished for by a person named yesterday (I believe now without foundation) & that attempts would be made to mislead the public opinion with this view. Apart from friendly inducements, feeling the highest satisfaction in your measures & considering your administration of the utmost importance to the general good, especially in the present infancy of things, my meaning was that if attempts were made to excite a misguided zeal with a view to interupt or bring into disrepute useful measures that I had liesure to bestow my small means into the opposite scale. That as indiscreet friendship frequently does more mischief than determined enmity, I wished if such humble aids should be deemed useful to the public good that the necessary information should accompny the hint to use them.
With respect to our old friend the Genl. it was no more than this. His son in law applied to the gentn. who told me of it to know a suitable person to correspond with here on the subject of ye excise. It is probable the old gentn. has no hand in it.
With the highest respect   I am dear Sir your friend & very humble Servant

I L
Phia. 28th. Jany 1791

